DETAILED ACTION

Claims 9-28 are currently pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed  08/18/2021, with respect to rejections under 35 U.S.C. 102 and claim interpretation of claim 9 have been fully considered and are persuasive.  The rejections of the claims been withdrawn. 
	Specifically regarding the interpretation of claim 9, the current amendment affords all the limitations of the claim patentable weight. The claim was previously rejected based on an interpretation of non-functional descriptive material. The current amendment establishes a functional relationship between the data and the non transitory computer readable media. The specifically programmed work piece data and tool data of the claims are programmed to perform a function with respect to the computer with which it is associated. Therefore, a functional relationship is found and all limitations are given patentable weight.  See MPEP 2111.05 (III). Because the limitations are given patentable weight the claims are allowed over Watanabe for the same reasons discussed with regards to claims 16-25 on the Final Rejection mailed 06/08/2021. 



Allowable Subject Matter
	Claims 9-28 are allowed. 
	Regarding claim 9, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	workpiece shape data for recognizing the target workpiece by pattern matching; and 
	tool data applicable to each of the multiple supplied workpieces for checking whether there is interference between a tool mounted on the articulated robot and a peripheral workpiece, 
	the workpiece shape data for recognizing the target workpiece is usable in first different image-processing data for a different tool than the other tool, 
	Claims 10-15 and 26-28 depend from claim 9 and are therefore also allowed. 

	Claims 16-25 were previously allowed in the Final Rejection mailed 06/08/2021, please see the Final Rejection for a full discussion of the allowance of these claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/Examiner, Art Unit 2666                                                                                                                                                                                                        

	/KIM Y VU/            Supervisory Patent Examiner, Art Unit 2666